Citation Nr: 0608341	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in December 1998.  It is claimed 
that the decedent had recognized service in the Armed Forces 
of the United States during World War II and that she is 
entitled VA death benefits.

This appeal comes from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In September 2003, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the decedent had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States. 


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the appellant has been adequately notified 
of the information and evidence needed to substantiate her 
claim.  The decedent's service records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled. 

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veteran status for purposes of VA 
benefits) be proven with either official documentation issued 
by a United States service department or verification of the 
claimed service by such a department.  See 38 C.F.R. § 
3.41(a) (authorizing veteran status for Philippine veterans 
"from the date certified by the Armed Forces [of the United 
States]"); § 3.203(a) (requiring service department 
documentation of service where available); § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Thus, if the United States service 
department declines to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  Soria v. Brown, supra, at 749.

As discussed at the hearing, recognition as a veteran for 
benefits provided by the Philippine Government would not 
necessarily constitute service in the United States Armed 
Services.  In short, under 38 C.F.R. §§ 3.40 and 3.203, a 
claimant is not eligible for VA benefits based upon 
Philippine service unless a United States service department 
documents or certifies his or her service as having been in 
the service of the Armed Forces of the United States.  Soria, 
supra.  

With the above criteria in mind, the facts of this case will 
be briefly summarized.  In July 2001, the appellant filed a 
formal claim of entitlement to VA benefits on VA Form 21-526 
(Veteran's Application for Compensation or Pension).  In 
support of her claim, she submitted a copy of a certification 
dated June 17, 1992 from the General Headquarters, Armed 
Forces of the Philippines, purporting to demonstrate that the 
appellant served with a unit listed as "E Co 2nd Bn 21st Inf 
Div" from December 1941 to August 1945.  

In April 2002, the National Personnel Records Center NPRC) 
certified that the decedent had no recognized guerrilla 
service, nor was he a member of the Commonwealth Army in the 
service of the Armed Forces of the United States. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that she 
is entitled to VA benefits based upon alleged qualifying 
military service of her deceased spouse in the United States 
Armed Forces during World War II and contends that the 
evidence she has submitted is sufficient to demonstrate such 
qualifying service.  While she has submitted evidence in 
support of her claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of her submissions consists of a 
document from a United States service department.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service which qualifies for VA benefits, 
because none of those documents was issued by a United States 
military service department.  

It bears emphasis that the April 2002 certification from the 
NPRC is binding on VA; that certification indicated that the 
serviceman had no qualifying service.  See generally Spencer 
v West, 13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the deceased had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes,  and that the 
appellant is, thus, not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, supra, 6 Vet. App. at 429-30.  The 
appellant's proper remedy regarding service verification, if 
she believes the records in the file are inaccurate, is to 
make an application to the Board for Correction of Military 
Records.  See Cahall v. Brown, 7 Vet. App. 232 (1994).

Certain revised regulations pertaining to Filipino Veterans 
and their survivors became effective February 16, 2006.  See 
71 Fed. Reg. 8215 (Feb. 16, 2006).  While those regulations 
had been published and became effective during the pendency 
of this appeal, they were not applied to the present claim as 
the case was certified prior to the promulgation of the 
regulations.  A review of the revised regulations does not 
disclose any pertinent change that would affect the outcome 
of this decision.  Therefore, the Board concludes that the 
appellant is not prejudiced since there are no substantive 
changes in the regulations pertinent to the foregoing 
disposition.





ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


